Citation Nr: 0518607	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from March 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for a back disorder and for 
bilateral knee disorder.

In a statement dated in May 2004, the veteran withdrew his 
request for an RO hearing.  He also requested an increase in 
his disability compensation which is considered to be an 
informal claim for an increased evaluation for his service-
connected disabilities, and is referred to the agency of 
original jurisdiction for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The veteran claims that his back disorder began in service 
and that he has suffered back pain since that time.  He also 
claims his back disorder and bilateral knee disorder are 
secondary to his service-connected bilateral pes planus.  At 
a VA Compensation and Pension (C&P) examination in June 2002 
for the veteran's service-connected disorder of the feet, the 
examiner opined that he was unable to attribute the veteran's 
spine degeneration or global disability to a relatively minor 
set of foot problems.  The examiner also commented that the 
veteran alleged back trouble since service, and that he had 
extensive degenerative changes at multiple levels which were 
consistent with late sequelae following an early pattern of 
strain at multiple levels.  It is not clear, however, that 
the examiner was providing a medical link between the 
veteran's current back disorder and the claimed carrying of 
heavy loads during the first weeks of training until he was 
transferred to limited service due to his bilateral foot 
problem.

In addition to the foregoing, the veteran's representative 
points out in Appellant's Brief, and we agree, that the 
examiner did not have access to the veteran's claim file or 
his service medical records, and that a remand is warranted 
to obtain a VA examination specifically addressing the 
claimed service connection issues, after a review of the 
veteran's history in his claims file.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a VA 
orthopedic examination to determine the nature, 
extent, and etiology of any back disorder and 
bilateral knee disorder.  The veteran should also be 
scheduled for a VA neurological examination to 
determine the nature, extent, and etiology of any 
back disorder.  The claims file must be made 
available to and reviewed by the physicians in 
conjunction with the examinations.  A notation to 
the effect that this record review took place should 
be included in the examination report.  Any and all 
indicated evaluations, studies, and tests deemed 
necessary by the physicians should be accomplished.  
The veteran should provide a history of his 
employment post service.  

a.  The orthopedic and neurological examiners 
are requested to provide an opinion as to 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) that 
any currently diagnosed back disorder originated 
during service, is otherwise related to service, 
or is due to the veteran's service-connected pes 
planus, or whether such an etiology or 
relationship is unlikely (i.e., less than a 50-
50 probability).  The examiners should provide 
the complete rationale for such opinion.

b.  The orthopedic examiner is also requested to 
provide an opinion as to whether it is at least 
as likely as not (i.e., at least a 50-50 degree 
of probability) that any currently diagnosed 
bilateral knee disorder originated during 
service, is otherwise related to service, or is 
due to the veteran's service-connected pes 
planus, or whether such an etiology or 
relationship is unlikely (i.e., less than a 50-
50 probability).  The examiner should provide 
the complete rationale for such opinion.

c.  NOTE:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

3.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations 
since the June 2004 statement of the case.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


